Winslow, C. J.
The respondent was convicted of the violation of a municipal ordinance in the municipal court for Ashland county and appealed to the circuit court, the recognizance upon the appeal being signed by one Erickson (a city officer) as surety. The judgment of conviction was, after trial, reversed in the circuit court, and the city appeals to this court. The only contention made by the city is that the recognizance was void, and hence that-the circuit court acquired no jurisdiction of the case.
Sec. o of subch. XXI of appellant’s charter (ch. 27, Laws of 1889) contains this provision: “No city officer shall be accepted as surety on any bond, contract or other obligation made by the city.” It is contended that the insertion of the *643word “by” in tbis sentence is a palpable error, and tbat the eonrt should in effect insert the word “to” in its place, and apply the provision as so amended to the recognizance. This we cannot do. When the words of a legislative act are plain in meaning and lead to no absurd result, there is neither room for construction nor justification for the elimination or change of words. Courts cannot legislate. Their business is only to enforce a plain statute as it reads, providing it be not unconstitutional or absurd upon its face. Gilbert v. Dutruit, 91 Wis. 661, 65 N. W. 511; Rossmiller v. State, 114 Wis. 169, 89 N. W. 839. The provision that a city officer shall not become a surety on any bond, contract, or obligation given by the city is not absurd, even though its necessity or wisdom may be open to doubt.
It may be a grave question whether the words “bond, contract or other obligation” can properly be construed to apply to a recognizance such as the present, but our conclusion on the first proposition renders it unnecessary to consider this question.
By the Court. — Judgment affirmed.